DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (2009/0289993) in view of Xie et al. (2010/0156992) and Kanagae et al. (2017/0217169).

 	Regarding claims 1, 21 and 22, Yamaguchi teaches a fluid ejection system comprising: 
a first fluid ejection module (fig. 2, higher, leftmost module 30) comprising a first module face (fig. 2, module face shown) and a first row of first ejection heads (fig. 2, rightmost row of heads 31 on first fluid ejection module) having first ejection faces (fig. 2, faces of heads) along the first module face, the first module face having a first end (fig. 2, end of first module lowest on page); 
a second fluid ejection module (fig. 2, lower, leftmost module 30) comprising a second module face (fig. 2, module face shown) and a second row of second ejection heads (fig. 2, rightmost row of heads 31 on second fluid ejection module) having second ejection faces (fig. 2, faces of second ejection heads) along the second module face, the second module having a second end opposite the first end (fig. 2), end of second module highest on page); and 
a wiper (fig. 4, item 40) to be moved from the first fluid ejection module to the second fluid ejection module (see fig. 5), wherein the first module face is spaced from the second module face by an inter-module mesoscale gap (see fig. 2, note that the first and second modules are spaced by a gap. Note that, from what Examiner can tell, the word “mesoscale” is almost exclusively used in a meteorological context, and thus until there is claim language further specifying what is meant by “mesoscale”, Examiner is defining the gap disclosed by Yamaguchi to be mesoscale),
wherein the inter-module mesoscale gap is between closest points of the first module face and the second module face (see fig. 2).
Yamaguchi does not teach wherein the gap is at least 0.1 mm and no more than 1.3 mm. Xie teaches this (Xie, [0031], see fig. 2, 3, Note that, if the overall height of the module is 1.3 mm, this is necessarily larger than the gap between abutting edges of two adjacent fluid ejection modules 210, as shown in figure 2. Further, the gap between adjacent abutting edges is larger than 1/130th of the overall height of the module and is larger than 0.1 millimeters). It would have been obvious to one of ordinary skill in the art at the time of invention to space the printhead modules disclosed by Yamaguchi the manner disclosed by Xie because doing so would amount to applying a known module spacing to a row of printhead modules to obtain predictable results. In other words, because Yamaguchi does not disclose any specifics regarding relative sizes of head modules and spacing, it would have been obvious to look to Xie for general teachings of such relative sizings. 
Furthermore, MPEP 2144.05 states that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover workable ranges. Here, Yamaguchi teaches the general conditions, and thus the exact workable range claimed is not patentable in view of the prior art disclosures. Thus, even if Xie did not teach the exact range claimed, such a range would have been readily discoverable by routine experimentation and would not itself be patentable. 
Yamaguchi in view of Xie does not teach a first bumper extending from the first end of the first fluid ejection module, wherein the first bumper is a first looped bumper comprising a loop of material; and a second bumper extending from the second end of the second fluid ejection module, wherein the second bumper is a second looped bumper comprising a loop of material, wherein the inter-module mesoscale gap is between the first bumper and the second bumper. Kanagae teaches this (Kanagae, see fig. 9, Note that first module 44B has a first protruding bumper 444 on its lower side facing a second protruding bumper 444 on the upper side of second module 44A, and note that bumpers 444 loop around engagement holes hB and hA). It would have been obvious to one of ordinary skill in the art at the time of invention to add the bumpers disclosed by Kanagae to the device disclosed by Yamaguchi in view of Xie because doing so would allow for the fastening of the fluid ejection modules to the support body for the fluid ejection modules. In other words, because Yamaguchi does not go into detail as to how its print modules are fastened to its support body, it would have been obvious to look to references like Kanagae for information about such fastening. 
Note that upon addition of the bumpers of Kanagae to the device disclosed by Yamaguchi in view of Xie, the mesoscale gap would be between the first and second bumpers as claimed.  	Regarding claim 2, Yamaguchi in view of Xie and Kanagae teaches the fluid ejection system of claim 1, wherein the wiper comprises a rounded wiper having a diameter, and wherein the intermodule mesoscale gap is less or equal to 7% of the diameter (Yamaguchi, see figs. 2, 4, 10A, Note that the gap between head modules is a tiny fraction of the diameter of the combined rounded wiper 41/42).

Regarding claim 3, Yamaguchi in view of Xie and Kanagae teaches the fluid ejection system of claim 1, wherein the first fluid ejection module comprises: a body extending between the first ejection heads and connecting the first ejection heads as a single unit (Yamaguchi, see fig. 4, item 21), the body having a lower face adjacent the first fluid ejection faces and extending in a first plane (Yamaguchi, see fig. 4A); and 


    PNG
    media_image1.png
    356
    664
    media_image1.png
    Greyscale
 	Regarding claim 4, Yamaguchi in view of Xie and Kanagae teaches the fluid ejection system of claim 3, wherein the first bumper is joined to the body (Kanagae, see fig. 9). 	Regarding claim 5, Yamaguchi in view of Xie and Kanagae teaches the fluid ejection system of claim 3, wherein the first bumper is integrally formed as a single unitary body with the body (Kanagae, see fig. 9). 	Regarding claim 6, Yamaguchi in view of Xie and Kanagae teaches the fluid ejection system of claim 3, wherein the second fluid ejection module further comprises: a second body extending between the second ejection heads and connecting the second ejection heads as a second single unitthe fluid ejection modules has the same construction, and thus because the first fluid ejection module has all the claimed components, so does the second).

Regarding claim 9, Yamaguchi in view of Xie and Kanagae teaches the fluid ejection system of claim 1, wherein the first module further comprises: a third row of third ejection heads (Yamaguchi, fig. 2, first row of heads 31 of top left module 30) parallel to the first row (Yamaguchi, see fig. 2); a body extending between and joining the first row of first ejection heads and the third row of third ejection heads as a single unit (Yamaguchi, fig. 2, portion of module 30 between first and third row); and wherein the first bumper outwardly extends from an end of the body

Regarding claims 19 and 20, Yamaguchi in view Xie and Kanagae teaches the fluid ejection system of claim 1, wherein the first bumper is a first partial loop of material, and the second bumper is a second partial loop of material (Kanagae, see fig. 9, Note that if the bumper is defined only the most outwardly protruded portions of items 444 in the directions of the other modules, the bumpers can be said to be “partial loops”).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view Xie and Kanagae as applied to claim 6 above, and further in view of Dowell (9,987,845).

Regarding claim 7, Yamaguchi in view Xie and Kanagae teaches the fluid ejection system of claim 6, wherein the second fluid ejection module comprises a third row of third fluid ejection heads (Yamaguchi, fig. 2, leftmost row of heads 31 on bottom left head module 30) projecting beyond the second row of second fluid ejection heads (Yamaguchi, fig. 2, note that the third row extends further toward the first head module than the second row) and almost overlapping the first row of first fluid ejection heads of the first fluid ejection module (Yamaguchi, see fig. 2).
Yamaguchi in view Xie does not teach actual overlap of the third row of heads and the first row of heads. Dowell teaches this (Dowell, see fig. 1, Note that heads 14D and 14C overlap each other). It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the heads of different head modules to overlap each other in the conveyance direction because doing so would allow for the overlapping nozzles of each head to compensate for the inter-module gap, thereby eliminating banding.   	Regarding claim 8, Yamaguchi in view Xie and Kanagae teaches the fluid ejection system of claim 1. Yamaguchi in view Xie and Kanagae does not teach wherein the body comprises a shroud having openings through which the first ejection heads project. Dowell teaches this (Dowell, see fig. 4, Note shroud 20 through which heads 14 project). It would have been obvious to one of ordinary skill in the art at the time of invention to project the heads through a shroud, as disclosed by Dowell, instead of keeping the heads within a head case, as disclosed by Yamaguchi in view Xie and Kanagae because doing so would amount to substituting one known head mounting technique for another to obtain predictable results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853